                   Case 7:18-cv-07452-KMK Document 112 Filed 11/13/19 Page 1 of 1




                                                 STATE OF NEW YORK
                                          OFFICE OF THE ATTORNEY GENERAL
    LETITIA JAMES                                                                                       DIVISION OF STATE COUNSEL
  ATTORNEY GENERAL                                                                                                 LITIGATION BUREAU

Writer' s Direct Dial: (212) 416-8570

                                                         November 13, 2019

        BYSDNYECF

        Honorable Kenneth M. Karas
        United States Courthouse
        300 Quarropas Street
        White Plains, New York 10601-4150

        Re:     Maione et al. v. Zucker, et al., S.D.N.Y. 18-cv-7452 (KMK) (PED)

        Your Honor:

        This office represents the State Defendants in this action. This letter motion is submitted to seek
        the Court' s approval for an additional 5 pages for the memorandum oflaw State Defendants
        anticipate filing on November 19, 2019 in support of their motion to dismiss the amended
        complaint. A number of developments relevant to the motion have occurred since State
        Defendants filed their first motion to dismiss the original complaint and it has proved difficult to
        include those facts, and some additional arguments, within the Court' s standard 25-page limit for o
        memoranda of law. Accordingly, State Defendants request that the Court allow them to file up
        to a 30 page memorandum oflaw in support of their motion to dismiss the Amended Complaint.

        In addition, State Defendants' letter motion seeking additional time to file their motion to
        dismiss, which motion the Court granted (ECF No. 111 ), included a date for the motion
        (November 19) and Plaintiffs' opposition (December 19), but, inadvertently, no date for State
        Defendants' reply papers. State Defendants request that the Court allow the State Defendants to
        file their reply papers on or before January 6, 2020.

        Respectfully submitted,


         ~~
         John Gasior, AAG




               28 Liberty Street, New York, New York 10005 • Tel. : (21 2) 416-8610 • Fax: (212) 416-6075   (Not For Service of Papers)
                                                             www.ag. ny.gov
